Citation Nr: 0126327	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  95 27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Propriety of the 20 percent rating assigned for left 
shoulder pain secondary to injury with degenerative joint 
disease.  

2.  Propriety of the 20 percent rating assigned for upper 
back pain due to herniated disc of the cervical spine.  

3.  Propriety of the noncompensable rating assigned for tinea 
pedis.  

4.  Propriety of the noncompensable rating assigned for right 
hand ganglion cyst removal.  

5.  Propriety of the noncompensable rating assigned for the 
residuals of a left varicocelectomy.  

6. Propriety of the noncompensable rating assigned for the 
residuals of a left little finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to March 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  

The present case concerning the first three issues set forth 
on the front page of this decision arises from a January 1995 
rating action, which granted service connection for these 
disabilities, but assigned non-compensable evaluations for 
the shoulder and foot disabilities.  A 10 percent evaluation 
for the neck disability was assigned, effective from April 
1994.  The veteran expressed his disagreement with these 
decisions in April 1995, and a statement of the case was 
issued in June 1995.  The veteran perfected his appeal in 
regard to these matters in August 1995, upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  

A hearing at which the veteran testified was conducted at the 
RO in December 1996, and in an April 1997 rating action, the 
evaluation assigned for the veteran's neck and shoulder 
disabilities were each increased to 20 percent, effective 
from April 1994.  The veteran's tinea pedis remained 
evaluated as non-compensably disabling.  Thereafter, the 
veteran's claims were forwarded to the Board and in April 
1998, the Board remanded them for additional development.  
Supplemental statements of the case were issued in April and 
December 2000, and the claims have since been returned to the 
Board.  

The procedural development and posture of the remaining 
issues set forth on the front page of this decision will be 
discussed in the Remand below.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
of the veteran's claim for an increased rating for his neck, 
shoulder and skin disabilities has been obtained.

2.  The veteran is able to move his left arm more than 25 
degrees from his side.  

3.  The veteran's cervical spine disability is not productive 
of more than moderate limitation of motion, or more than 
moderate intervertebral disc syndrome, with recurring 
attacks.  

4.  The veteran's tinea pedis is on a nonexposed surface or 
small area and is not shown to be productive of more than 
slight, if any, exfoliation, exudation, or itching.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left shoulder pain secondary to injury with degenerative 
joint disease, are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201 (2001); 66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

2.  The criteria for an evaluation in excess of 20 percent 
for upper back pain due to herniated disc of the cervical 
spine, are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (2001); 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

3.  The criteria for a compensable evaluation for tinea pedis 
are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code 7806 (2001); 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that with respect to the veteran's claims 
concerning his shoulder, neck and skin, he will not be 
prejudiced by its consideration of this appeal under these 
rules insofar as VA has already met all notice and duty to 
assist obligations to the veteran that they set forth.  In 
essence, the veteran in this case has been notified through 
the supplemental statements of the case, of the criteria by 
which the benefits he seeks may be established, as well as 
that evidence which would substantiate his claims and that 
evidence which has been considered in connection with his 
appeal.  Moreover, the veteran testified that he had not 
received any outpatient treatment care, and he was examined 
for VA purposes in connection with this matter.  Under these 
circumstances, it may be concluded that VA's obligation to 
obtain any other records or undertake additional development 
has been satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal concerning his shoulder, neck and skin, 
without first affording the RO an opportunity to consider the 
claims anew in light of the VCAA and its implementing 
regulations, or without first affording the veteran 
opportunity to respond to the new regulatory language.  A 
remand for the RO to consider this law or to have the veteran 
respond to the new legal criteria would serve no useful 
purpose, but would only delay resolution of the veteran's 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

a.  Left Shoulder and Cervical Spine

A review of the veteran's service medical records shows that 
the veteran was involved in an automobile accident in 1993.  
An MRI conducted at that time revealed a small central disc 
herniation at C2-3 and at C5-6, as well as mild degenerative 
changes of the acromioclavicular joint.

In connection with his claim for benefits, the veteran was 
examined for VA purposes in September 1994.  The report from 
that examination revealed that the veteran, who was described 
as right handed, complained of severe pain in his neck, as 
well as neck "bulging."  The examiner, however, found no 
cervical spine deformity, and noted that forward cervical 
spine flexion was to 25 degrees, backward extension was to 30 
degrees, and that lateral flexion was to 30 degrees in both 
directions.  Rotation was to 55 degrees.  Evaluation of the 
shoulder revealed no deformity, or tenderness.  Forward 
flexion was to 180 degrees "with no problem," although 
abduction was only to 70 degrees on the left.  Internal and 
external rotation were to 90 degrees.  X-rays revealed no 
bony or soft tissue abnormality of the shoulder, but there 
was early minimal degenerative changes of C4 and C5 observed.  
The diagnoses were "herniated disc, cervical spine, by 
history," and "Post-traumatic arthritis of the left 
shoulder."  

At his hearing conducted in December 1996, the veteran 
testified that his neck felt stiff, and that he would 
experience pain when turning to the left and right, as when 
driving a car.  With respect to his shoulder, the veteran 
stated that he experiences a constant discomfort, 
particularly if he raised his arm to shoulder level.  He also 
indicated, however, that he did not experience any weakness 
in his arm, although he mentioned that he would have to 
ensure he lifted objects, as for example a bag of groceries, 
in such a way to avoid excessive discomfort.  That 
notwithstanding, the veteran also indicated that he was not 
receiving any treatment for his complaints.

In August 1998, the veteran's cervical spine was examined 
again for VA purposes.  The report from this examination 
revealed the veteran complained of periodic neck stiffness.  
The examiner noted, however, that there was no tenderness to 
percussion, no postural abnormalities and no fixed 
deformities.  Neck musculature was symmetrical and there was 
no muscle spasm.  Flexion of the cervical spine was to 20 
degrees, extension to 30 degrees, and left and right lateral 
flexion to 20 degrees.  Right and left rotation was to 30 
degrees, with no pain noted on motion.  There were also no 
neurological deficits noted.  The diagnosis was recurrent 
neck stiffness.  

The veteran's shoulder was again examined for VA purposes in 
August 2000.  At that time, the veteran reported that he has 
constant shoulder pain, that is exacerbated by lifting and 
over shoulder left arm movements.  The veteran also reported 
that he took no medication for pain relief, but that he did 
use a heating pad.  The shoulder itself was described by the 
examining physician as intact, without instability, edema, or 
ecchymosis.  Apparently, however, the shoulder was tender to 
palpation at the anterior acromioclavicular joint.  Passive 
range of motion of the shoulder on forward elevation was from 
0 to 150 degrees.  Passive lateral elevation range of motion 
was from 0 to 128 degrees.  Active forward elevation of the 
shoulder went from 0 to 128 degrees, and active lateral 
elevation of the shoulder was from 0 to 112 degrees.  Active 
forward elevation of the shoulder with resistance was from 0 
to 98 degrees, and active lateral range of motion of the 
shoulder with resistance was from 0 to 108 degrees.  The 
examiner also noted that the veteran verbalized experiencing 
pain during the last half of these motions that was localized 
at the superior/anterior aspect of the shoulder.  

With respect to internal and external rotation of the left 
shoulder, passive range of motion was from 0 to 72 degrees 
and from 0 to 82 degrees respectively.  Active internal 
rotation motion was from 0 to 62 degrees, and active external 
rotation motion was from 0 to 76 degrees.  Active internal 
rotation motion with resistance was from 0 to 52 degrees, and 
active external rotation motion with resistance was from 0 to 
68 degrees.  During these tests, the veteran indicated that 
he experienced pain throughout the upper 25 percent of active 
range of motions that was localized at the anterior aspect of 
the shoulder.  

The report of this examination also disclosed that the 
veteran's endurance was described as poor, but that there was 
no incoordination on forward elevation.  There was, however, 
what was described as minimal incoordination with shoulder 
rotation movements.  It was also indicated that the veteran 
likely experienced flare-ups in his condition which would 
likely increase his pain and decrease his range of motion and 
endurance.  X-rays of the veteran's shoulder were interpreted 
as revealing normal findings.  The diagnosis was left 
shoulder bursitis.  

The veteran's shoulder impairment has been evaluated under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this code, limitation 
of motion of the minor arm at shoulder level is assigned a 20 
percent evaluation.  Similarly, limitation of motion of that 
(minor) arm midway between the side and shoulder level is 
assigned a 20 percent rating.  Limitation of motion of the 
minor upper extremity to 25 degrees from the side warrants a 
30 percent rating, the highest rating under this code when 
evaluating the minor extremity.  (Other diagnostic codes 
provide for higher evaluations for impairment of the minor 
upper extremity, but require the presence of ankylosis or 
impairment to the humerus, the clavicle or scapula, none of 
which are shown by the evidence in this case.)  

It is clear from a review of the evidence here, that the 
range of motion of the veteran's arm/shoulder far exceeds 
that which would be warranted for the next higher 30 percent 
disability evaluation.  As set forth above, while the veteran 
could only abduct his arm to 70 degrees in 1994, when 
examined in 2000, the minimum level of lateral motion was to 
108 degrees, with forward elevation to 98 degrees.  This is 
far in excess of the limitation to 25 degrees from the side 
as contemplated for a 30 percent rating.  Indeed, it now 
appears that regardless of the manner of testing, the veteran 
is capable of raising his arm at least to shoulder level.  In 
view of these facts, the Board finds no basis for assigning 
an increased rating for the veteran's left shoulder 
disability, and his appeal in this regard is denied.  

With respect to the veteran's neck disability, that has been 
evaluated under the provisions of Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under this code, a 20 percent 
rating is assigned for moderate, recurring attacks of 
intervertebral disc syndrome.  When severe, with recurring 
attacks, with intermittent relief, a 40 percent disability 
evaluation is assigned.  

Another diagnostic codes applicable to the evaluation of 
cervical spine disabilities is Diagnostic Code 5290, for 
limitation of motion of the cervical spine.  This code 
provides for a 20 percent rating when there is moderate 
limitation of motion.  A 30 percent rating, the highest 
rating under this code, is assigned when there is severe 
limitation of motion.  

As described above, the veteran's complaints related to his 
neck have been those of pain, and more recently stiffness.  
Examinations have consistently shown, however, that there 
were no neck deformities, and most recently, an absence of 
tenderness to percussion.  It was also specifically noted 
when last examined, that the veteran's neck musculature was 
symmetrical, that there was no muscle spasm, no pain on 
motion, and no neurological deficits.  Although the record 
does reflect a modest reduction in the veteran's ability to 
forward flex, lateral flex and rotate his cervical spine 
since 1994, his overall limitation of motion does not 
approach severe.  This is particularly obvious given the 
absence of any pain on motion.  Moreover, with the absence of 
any neck muscle spasm, or neurological deficits, it is the 
Board's view that the presence of severe intervertebral disc 
syndrome is not demonstrated.  With the criteria for an 
increased evaluation for the veteran's cervical spine 
disability not having been met, there is no basis for 
assigning a rating in excess of that which has currently been 
assigned, and the veteran's appeal must be denied.   

In evaluating the veteran's orthopedic disabilities, the 
Board must also consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, as they relate to pain and any resulting functional 
impairment due to pain (including during flare-ups, as 
discussed in DeLuca v. Brown, supra).  In this regard, it 
must be acknowledged that when offering his contentions in 
connection with his appeal, the veteran has alluded to 
experiencing pain.  Regarding the veteran's neck, however, 
there was no pain noted on motion when he was last examined 
for VA purposes and he has not sought out any professional 
medical treatment.  As to his shoulder, it must be observed 
that there was apparently some tenderness to palpation when 
the veteran was last examined in August 2000, as well as some 
expressions of discomfort during the upper half of the range 
of motion the veteran undertook on forward and lateral 
elevations.  Likewise, the veteran expressed discomfort in 
the last quarter of the range of motion he undertook on 
external and internal rotation.  Nevertheless, given the over 
all range of motion the veteran exhibited, even if he were 
completely unable to perform the last half of the range of 
motion he demonstrated on forward and lateral elevation, he 
would still not meet the schedular criteria for the next 
higher rating for his shoulder impairment.  In view of this, 
the Board finds that the 20 percent rating currently assigned 
for the veteran's neck disability and the 20 percent 
evaluation assigned for his left shoulder disability 
contemplates the veteran's complaints of pain associated with 
service connected disability and compensates him for it. 

The Board has considered whether the veteran was entitled to 
staged ratings for his service-connected left shoulder and 
upper back disabilities as prescribed by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has either 
service-connected disability been more disabling than as 
currently rated.

b.  Tinea Pedis

With respect to this aspect of the veteran's appeal, his 
service medical records reflect a number of occasions when he 
was treated for tinea pedis, athlete's foot, and/or 
maceration between his toes.  Following receipt of the 
veteran's claim for benefits in this regard in 1994, the 
general medical examination conducted for VA purposes in 
September of that year, did not include the veteran's feet.  
Nevertheless, at the hearing conducted in December 1996, the 
veteran testified that while he did not receive any treatment 
for his skin problems, he used over the counter medication to 
treat areas of irritated and cracking skin between his toes.  
The veteran described these symptoms as always present, but 
that they become worse in warmer weather.  

The veteran's feet were subsequently examined for VA purposes 
in August 1998, at which time he indicated his primary 
symptoms were peeling and scaling.  The veteran also 
indicated that he used over the counter medicated powder for 
his feet on a daily basis.  The examiner commented that the 
veteran had mild flaking of the skin on the plantar surface 
of both feet, that was primarily in the medial aspect.  Also 
noted was some involvement in the web spaces between the 
fourth and fifth toes of both feet.  The diagnosis was 
bilateral tinea pedis.  

Tinea pedis is evaluated under the provisions of Diagnostic 
Code 7806 as eczema. Under this code, a noncompensable 
evaluation is assigned with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.

In this case, the veteran's skin condition affects a small 
non-exposed area, his feet.  While there is evidence of 
flaking and cracking of some of the skin of the foot, 
including between the toes, the record clearly does not show 
more than slight, if any, exfoliation, exudation, or itching, 
on a nonexposed surface or small area.  In view of this 
evidence, the criteria for a compensable evaluation for the 
veteran's tinea pedis are not met, and his appeal in this 
regard is denied.  

The Board has considered whether the veteran was entitled to 
a staged rating for his service-connected tinea pedis as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's neck, shoulder and feet 
disabilities have resulted in frequent periods of 
hospitalization.  Indeed, the veteran apparently does not 
even receive outpatient care.  Further, while it is 
undisputed that the service-connected disabilities at issue 
would have an adverse effect upon the veteran's employment, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.


ORDER

Entitlement to an increased rating for left shoulder pain 
secondary to injury with degenerative joint disease is 
denied.  

Entitlement to an increased rating for upper back pain due to 
herniated disc of the cervical spine is denied.  

Entitlement to an increased (compensable) rating for tinea 
pedis is denied.


REMAND

The record concerning the veteran's varicocele and ganglion 
cyst shows that he submitted his claim for service connection 
for these disabilities in April 1994.  These claims were then 
denied in a January 1995 rating action.  Thereafter, the 
evidence reflects that the veteran expressed his disagreement 
with the RO's decision in this regard in August 1995, and he 
discussed these claims at a personal hearing conducted at the 
RO in December 1996.  Several months later, service 
connection was established for these disabilities in an April 
1997 rating action, and each were assigned non-compensable 
disability evaluations.  In a February 1998 statement from 
the veteran's representative, which generally discussed 
appeals being forwarded to the Board, the claims regarding 
compensable evaluations for the residuals of the veteran's 
varicocelectomy and ganglion cyst were included among those 
for which an appeal was sought.  Although these claims were 
not particularly discussed by the veteran's representative, 
this statement may be construed as a notice of disagreement 
with the non-compensable evaluations assigned for them.  

With the submission of a notice of disagreement, it then 
becomes necessary for the RO to issue a statement of the case 
in order to give the veteran an opportunity to perfect an 
appeal with respect to those matters that are the subject of 
the disagreement.  The record shows that it was not until May 
2000, that a statement of the case containing the necessary 
information regarding the evaluation of the veteran's 
varicocelectomy and ganglion cyst was issued.  Although a 
follow-up supplemental statement of the case was subsequently 
issued in January 2001, the record does not show that the 
veteran submitted a substantive appeal with respect to these 
claims.  The record does show that these matters were 
addressed in a statement from the veteran's  representative 
dated in July 2001, and in another brief dated in August 
2001, but these latter documents are well after one year from 
the date of the rating action upon which an appeal could be 
taken, and after 60 days from the statement of the 
case/supplemental statement of the case.  As such, these 
documents do not appear to have been timely submitted for 
purposes of perfecting an appeal.   

Under the foregoing circumstance, the Board is contemplating 
a dismissal of the claims regarding the evaluation of the 
veteran's ganglion cyst and his varicocelectomy, in view of 
the absence of a timely perfected appeal.  Prior to 
undertaking any such action, however, the Board must consider 
whether the veteran would be prejudiced by the Board's going 
forward on that issue without first remanding for the RO to 
develop the issue in the first instance.  See Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993), noting that "the original 
SOC may have been insufficient to inform the claimant of the 
governing law and regulation [and t]herefore, the claimant 
may not have received sufficient notice of the need to 
address that issue in his or her submissions, arguments, and 
testimony on appeal." In view of the foregoing, the Board 
believes that, in the interest of fairness and due process, 
the veteran's claims should be remanded to the RO so that the 
issue of whether he submitted a timely substantive appeal 
with regard to the April 1997 rating action concerning the 
evaluation of his ganglion cyst and varicocelectomy can be 
thoroughly developed.  

The Board recognizes that in its April 1998 Decision/Remand, 
the issues now contemplated for dismissal were included among 
those for which additional development was sought.  That 
notwithstanding, it has been held that, if a claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet.App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  
Since a timely substantive appeal is clearly a requirement, 
and not a mere procedural technicality, the Board's previous 
actions notwithstanding, it must consider whether the 
veteran's appeal should be dismissed for lack of 
jurisdiction.

Regarding the claim for an increased rating for the residuals 
of a left fifth finger fracture, the veteran was awarded 
service connection for that disorder, and assigned a non-
compensable disability evaluation in a January 1995 rating 
action.  The veteran expressed his disagreement with that 
decision in an April 1995 statement, where he indicated that 
he was "appealing to warrant higher evaluation for service 
connected disabilities."  A statement of the case was issued 
in June 1995, and on the VA Form 9 the veteran submitted in 
August 1995, he indicated that he was in disagreement with 
the January 1995 rating action.  Although the veteran did not 
specifically identify the claim regarding his fifth finger in 
the narrative set forth on this Form 9, the Board construes 
his initial statement on that form as sufficient for purposes 
of perfecting an appeal with respect to all of the 
evaluations that had been assigned for his service connected 
disabilities in the January 1995 rating action, including the 
residuals of his fifth finger fracture.  

Having concluded that the claim for an increased rating for 
the left fifth finger fracture is on appeal, the Board must 
also observe that the statement of the case issued in April 
1995, did not adhere to the requirements of 38 U.S.C.A. 
§ 7105, in that it did not include a citation to pertinent 
laws and regulations affecting the decision the RO made in 
that regard.  Specifically, it did not include a discussion 
of the criteria by which the disability is evaluated.  In 
view of the failure to clearly provide the veteran the 
criteria by which his disability is evaluated, the veteran 
has not had the opportunity to present a comprehensive 
argument of his case on appeal.  As has been noted in 
precedent Court decisions, fairness in the appellate process 
requires that the appellant have notice of the criteria 
applied in the case and an opportunity to present arguments 
pertinent to the criteria actually applied.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Under these circumstances, it 
would be fundamentally unfair for the Board to enter a final 
determination in this matter.

Although further delay is regrettable, to ensure that the 
veteran's procedural rights are safeguarded, the foregoing 
matters are remanded to the RO for the following actions 
which should be accomplished as expeditiously as possible.

1.  The RO should advise the veteran and 
his representative that the timeliness of 
his substantive appeal is in issue in the 
matter concerning the evaluation of the 
veteran's ganglion cyst and the residuals 
of his left varicocelectomy.  Thereafter, 
if the issue is not resolved to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case which addresses the mandatory 
filing requirements for a timely 
substantive appeal, as set out in 
applicable law and regulations, including 
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.202, 20.302, 20.303, 20.305.  

2.  Regardless of the outcome of the 
matter concerning the timeliness of the 
veteran's appeal as discussed in the 
preceding paragraph, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative regarding the claim for an 
increased rating for the residuals of a 
left little finger fracture, and which 
complies with the provisions of 
38 U.S.C.A. § 7105(d)(1).  The SSOC must 
contain citations to the pertinent law 
and regulations applicable in evaluating 
that disability, including 38 C.F.R. Part 
4, Diagnostic Codes 5227 and 5156.  It 
must also discuss how the cited law and 
regulations affected the decision and 
provide the reasons for the 
determinations made in this case.  In 
this regard, if it is determined that a 
current examination of the veteran's 
finger is warranted, that should be 
accomplished and a new determination made 
concerning its appropriate evaluation.  
The actions undertaken regarding the 
issuance of a SSOC should then only be 
performed if the matter is not resolved 
satisfactorily to the veteran.  In any 
event, the veteran and his representative 
should be given an opportunity to respond 
before the case is returned to the Board 
for further review, if that takes place.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 



